Citation Nr: 0842333	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran served during a period of war.

3.  The veteran's medical conditions have not rendered him 
permanently and totally disabled.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 1502, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.2, 3.159, 3.321(b)(2), 4.15, 4.16, 4.17 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by letters dated in 
May 2005 and May 2006.  Taken together, these letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the August 2008 Board hearing.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded a VA 
examination in August 2006 regarding this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.  In this case, the record confirms the veteran 
served on active duty during the Vietnam War era.  See 
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Accordingly, the 
Board must now determine whether he has been rendered 
permanently and totally disabled due to his medical 
conditions.

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
'objective' and 'subjective' standards. See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).

Permanent and total disability may be shown in two ways: (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the 'subjective' standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the 'objective' 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
supra, at 446.  The 'objective' standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability. 38 C.F.R. § 4.17.  If a permanent and total 
disability rating is not warranted under the 'objective' 
standard and the veteran is unemployable, VA should consider 
the issue of entitlement to a permanent and total disability 
rating on an extra-schedular basis.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be 'unemployable' before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  The 
significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).

The record reflects the veteran has the following medical 
disabilities: hypertension, hepatitis C, lumbar disc disease, 
gunshot wound residuals of the right leg, history of 
gallstones, and an acquired psychiatric disorder.  He is also 
service connected for prostatitis, evaluated as 
noncompensable (zero percent disabling).  Moreover, he 
contended at his August 2008 hearing that he was unable to 
work due to the impairment of his back disability.

In this case, the August 2006 VA medical examination took 3 
blood pressure readings in accord with the requirements of 
38 C.F.R. § 4.104, Diagnostic Code 7101 for evaluation of 
hypertension.  These readings show systolic/diastolic blood 
pressure was 122/90, 118/90, and 130/92.  However, this does 
not satisfy the requirements for the minimum compensable 
rating of 10 percent under Diagnostic Code 7101, which is 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more or for an individual 
with a history of diastolic pressure of 100 or more who 
requires continuous medication for control.  Nothing in the 
treatment records on file otherwise indicates that he 
satisfies the criteria for a compensable rating under this 
Code.  Thus, for purposes of determining entitlement to 
pension, his hypertension is considered noncompensably 
disabling.  See 38 C.F.R. § 4.31 (In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.).

The August 2006 VA examination confirmed that the veteran was 
positive for hepatitis C.  However, no impairment is shown as 
due to this condition in the competent medial evidence.  In 
pertinent part, there is nothing in the competent medical 
evidence to indicate that the veteran experiences daily 
fatigue, malaise, anorexia, dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) due to the hepatitis C.  As 
such, he does not have any of the symptomatology necessary 
for a compensable rating for hepatitis C under 38 C.F.R. 
§ 4.115, Diagnostic Code 7354.  Further, this Code 
specifically states that nonsymptomatic hepatitis C warrants 
a noncompensable rating.

Similarly, the August 2006 VA medical examination found no 
current impairment due to the veteran's reported history of 
gallstones, nor the gunshot wound residuals of the right leg.  
For example, the veteran denied any problems with the leg, 
including pain, numbness, or tingling.  Moreover, examination 
showed no gross joint deformities of the extremities; muscles 
were equally developed at 40 cm each in the calf; there was 
no edema; gait was normal; and he was able to walk on his 
heels, toes, and do tandem walking without difficulty.  Right 
knee flexion was to 120 degrees without pain, to included 
repetitive testing.  He was also found to have full range of 
motion of the right hip.  Further, the examiner specifically 
found there to be no residual of the gunshot wound to the 
right leg.  Without evidence of impairment, a compensable 
rating cannot be assigned under any of the potentially 
applicable Diagnostic Codes.  See 38 C.F.R. Part 4.

In regard to the lumbar disc disease, the August 2006 VA 
examination did note complaints of back pain.  However, 
physical examination showed forward flexion to 70 degrees 
with no pain; extension to 30 degrees without pain; right and 
left lateral bending to 30 degrees without pain; and right 
and left rotation to 35 degrees without pain.  Moreover, 
there was no pain with repetitive testing.  There was also no 
increased weakness, decreased endurance, or incoordination 
following repetitive testing, nor was there change in degrees 
of range of motion.  As already noted, his gait was found to 
be normal.  Further, there was no indication of ankylosis of 
the spine in the competent medical evidence.  In short, these 
competent medical findings indicate the veteran's back 
disorder warrants no more than a 10 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
The Board also observes that the competent medical evidence 
does not show he experiences period(s) of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician so as to warrant consideration of the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Id.  

The Board observes that the veteran denied being treated for 
any mental or emotional problems at the August 2006 VA 
examination.  Further, it was observed that he did not 
exhibit any symptoms of such problems at this examination, 
and was found to be alert and cooperative.  Nevertheless, 
more recent treatment records dated in August 2007 diagnosed 
affective disorder, depressed, probably secondary to 
substance abuse.  However, he was found to be dressed 
appropriately; his speech was coherent and relevant; he 
denied any auditory or visual hallucinations; no delusions 
could be elicited; although his mood was somewhat depressed, 
he denied any suicidal or homicidal thoughts; he was oriented 
to time, place, and person; and could recall the name of the 
President, the previous President, but not the name of the 
President before him.  Such symptomatology indicates that 
this disability would fall in the category of a 10 to 30 
percent rating under the general rating formula used to rate 
psychiatric disabilities other than eating disorders at 38 
C.F.R. § 4.130.

In summary, even assuming the veteran satisfies the criteria 
for a 30 percent rating for his acquired psychiatric 
disorder, he would be entitled to a combined rating of 40 
percent for his medical disabilities.  See 38 C.F.R. § 4.25.  
Thus, he does not meet the "objective" standard for 
consideration of a permanent and total disability rating for 
pension purposes.

As for the "subjective" standard, the Board observes that 
no competent medical opinion is of record which supports a 
finding that he is permanently and totally disabled based on 
his disabilities, age, occupational background, and other 
related factors.  In fact, records dated in December 2005 
from a vocational rehabilitation specialist noted that the 
veteran had chosen to pursue nonservice-connected pension 
rather than competitive employment even though he had the 
ability to work and had been very successful on his CWT work 
assignment in housekeeping at a VA facility working up to 40 
hours weekly to the satisfaction of his supervisors.  When 
questioned on this, the veteran reported that since he was 
55-years-old he felt that he needed the stability of a 
disability income, but if turned down he would work toward 
competitive employment.  Simply put, there is an opinion of 
record that the veteran can obtain and maintain substantially 
gainful employment with his disabilities, age, occupational 
background, and other related factors.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to nonservice-connected pension benefits.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


